Citation Nr: 0029345	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-20 356	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a thyroid disorder, to 
include Graves' disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1982 to August 
1986.  This appeal arises from a March 1998 rating decision 
which, among other things, denied service connection for 
Graves' disease.  


FINDING OF FACT

The veteran's currently diagnosed thyroid disorder, to 
include Graves' disease, had its onset during service.  


CONCLUSION OF LAW

A thyroid disorder, to include Graves' disease, was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records were not initially 
available to the RO.  However, in March 1997, when the 
veteran filed her claim of service connection for a thyroid 
disorder, to include Graves' disease, she indicated that she 
had received medical treatment from Lynne A. Gaynes, M.D.  
Records of medical treatment of the veteran by Dr. Gaynes, 
dating from October 1988 to February 1990, were thereafter 
added to the claims folder.  In a report of an initial 
outpatient visit in October 1988, it was noted that the 
veteran had been referred to Dr. Gaynes by an entity 
identified as "Health Met" after Graves' disease had been 
diagnosed earlier in the month.  It was further noted that, 
Graves' disease had been diagnosed during the veteran's 
employment physical at an unspecified date at an entity 
identified as "Med Serve".  On clinical evaluation, Dr. 
Gaynes reported that the veteran was a well-developed, well-
nourished female, who appeared to be somewhat thyrotoxic.  
The thyroid was approximately 60 grams in size, and firm.  A 
bruit was present.  Dr. Gaynes' impression was that the 
veteran had diffuse toxic goiter, with thyrotoxicosis and 
elevated thyroid uptake.  Dr. Gaynes opined that this 
disorder was probably contributing to the veteran's 
complaints of diarrhea.  In a November 1988 medical report, 
the veteran's complaints included diarrhea, which was 
improved, intolerance to heat, and some shortness of breath 
with exertion.  In a followup medical note, dated in November 
1988, Dr. Gaynes reported that the thyroid was approximately 
40 grams in size, it moved with swallowing, and it was non-
tender.  The assessment was of diffuse toxic goiter with 
little response to therapy.  Subsequently in November 1988, 
Dr. Gaynes indicated that thyroid function tests were 
discussed.  A followup medical note, dated in January 1989, 
reported the veteran's complaints, which included an 
inability to exercise and fatigue.  On clinical evaluation, 
Dr. Gaynes noted that the veteran's thyroid was 50 grams in 
size.  The thyroid moved with swallowing and it was non-
tender.  The assessment was that the veteran appeared to be 
mildly thyrotoxic, with the thyroid a bit larger than it had 
been.  Dr. Gaynes further noted that the veteran was to 
undergo thyroid testing.  In a January 1990 clinical 
evaluation, Dr. Gaynes reported that the veteran's thyroid 
was 75 grams in size, it was diffusely enlarged and 
nontender.  The assessment was of Graves' disease.  In a 
February 1990 medical note, Dr. Gaynes indicated that the 
veteran had Graves' disease, which was under control, with a 
duration of greater than one year.  

On VA examination in June 1997, the veteran reported that, in 
1983, after she had completed basic training, her weight 
decreased from 160 to 120 pounds.  She stated that she had 
had other symptoms at that time, which included palpitation, 
shortness of breath, and diarrhea.  She indicated that she 
was told she had irritable bowel syndrome.  The examining 
physician opined that the diagnosis of hyperthyroidism or 
Graves' disease should have been made in 1983 because the 
veteran definitely had a thyroid disorder at that time.  The 
veteran indicated that she continued her military service, 
and her symptoms increased in severity.  In 1988, Graves' 
disease was diagnosed by a civilian physician.  The VA 
examining physician expressed the belief that the veteran's 
thyroid disorder was diagnosed in 1988 because, at that time, 
her thyroid was markedly enlarged, she was experiencing 
difficulty swallowing, and her symptoms of diarrhea, 
palpitations and shortness of breath were increasing in 
severity.  It was noted that the veteran had previously 
received radioactive iodine ablation on several occasions, 
and after the second ablation, she developed hypothyroidism 
and required thyroid replacement therapy.  It was further 
noted that the veteran currently takes Synthroid, and her 
symptoms had markedly decreased.  On clinical evaluation, the 
VA examining physician indicated that the veteran is a 
minimum to moderately obese female.  Her neck was supple, 
with no thyromegaly.  The examiner further reported that the 
veteran had residual effects of Graves' disease, and the 
veteran indicated that she feels like being lazy, that she 
has to push herself and watch her weight, and that she is 
unable to lose weight despite vigorous exercise.  The 
examiner's diagnoses included residual effects of Graves' 
disease, status post ablation of the thyroid with radioactive 
iodine, and subsequently developed hypothyroidism, requiring 
lifelong replacement therapy with Synthroid medication.  The 
examiner added that the diagnosis of Graves' disease should 
have been made in 1983 because the veteran had by then 
developed what were described as "classical symptoms" of 
Graves' disease.  The examiner opined that the veteran's 
Graves' disease was related to service.  

In a note dated in January 1998, the RO indicated that the 
veteran's service medical records were unavailable.  However, 
the veteran thereafter submitted a copy of her service 
medical records.  The service medical records submitted 
included a November 1981 report of a screening physical 
examination for Army recruitment ("SPEAR worksheet"), which 
showed that the veteran's weight was 155 pounds.  She denied 
a history of thyroid trouble on enlistment examination in 
November 1981, and her endocrine system was normal on 
clinical evaluation.  A medical note dated in October 1982 
showed that the veteran weighed 163 pounds.  A medical note 
dated in April 1983 reported the veteran's complaint of 
abdominal cramps.  She gave a history of having sharp 
epigastric pain after meals since the previous December.  She 
denied nausea and vomiting, but she had occasional diarrhea.  
Although the examiner described the veteran as pale and 
overweight, her weight was not reported.  A July 1984 
disposition form recommending the veteran for promotion 
indicated that the veteran's weight was 145 pounds.  On 
separation examination in July 1986, the veteran denied a 
history of thyroid trouble.  Her endocrine system was normal 
on clinical evaluation, and she weighed 169 pounds.  

The veteran submitted a notice of disagreement in April 1998.  
She asserted that she had had a thyroid disorder in service 
which had been incorrectly diagnosed and treated as irritable 
bowel syndrome or a viral syndrome.  Following her notice of 
disagreement, submitted in April 1998, the veteran indicated 
that she had received medical treatment at Walter Reed Army 
Medical Center (WRAMC) and Providence Hospital in Washington, 
D.C.  She also reported receiving medical treatment at the VA 
Medical Center in Washington, D.C. (Washington VAMC).  

Although no medical records were received from WRAMC and 
Providence Hospital, records of medical treatment of the 
veteran at Washington VAMC, dating from January 1987 to 
December 1987, were added to the claims folder.  The records 
from Washington VAMC included a January 1987 medical note, 
which reported the veteran's complaints of nausea, vomiting 
and diarrhea of three days' duration.  On clinical 
evaluation, her neck was supple, and it was without nodes.  
The diagnosis was gastroenteritis.  A February 1987 medical 
note included the veteran's complaint of intermittent 
diarrhea.  The veteran indicated that she had had occasional 
diarrhea since January.  The provisional diagnosis was 
infectious diarrhea.  A separate medical note, dated in 
February 1987, reported the veteran's complaints as including 
three or four loose bowel movements daily.  Following 
clinical evaluation, the examiner's diagnosis was viral 
syndrome.  A September 1987 medical note contained the 
diagnosis of intermittent diarrhea of unclear etiology.  

Analysis

At the outset, the Board notes that the claim of service 
connection for a thyroid disorder, to include Graves' 
disease, is a plausible one, and that, therefore, it is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 C.F.R. § 1131 (West 1991 & Supp. 2000).  Service 
connection may also be granted for an endocrinopathy, 
including Graves' disease, when it is manifest to a degree of 
10 percent or more within the first post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In this case, on VA examination in June 1997, the veteran 
reported experiencing certain specific symptoms in service; 
such as diarrhea, weight loss, palpitations and shortness of 
breath.  Subsequently submitted service medical records 
confirmed that she complained of diarrhea in service, and 
that her measured weight fluctuated.  The veteran has 
contended that her complaints in service and in the period 
immediately after service were diagnosed as irritable bowel 
syndrome or a viral syndrome, rather than as a thyroid 
disorder.  Records of VA medical treatment of the veteran 
during her first year after service confirmed that she was 
treated for diarrhea on several occasions during that time, 
with varying diagnoses, including infectious diarrhea and 
viral syndrome.  A private physician, Dr. Gaynes, was among 
several private medical providers who diagnosed a thyroid 
disorder approximately two years after the veteran's service.  
Additionally, Dr. Gaynes opined that the veteran's complaints 
of diarrhea were related to her thyroid disorder.  Most 
significantly, on VA examination in June 1997, a VA physician 
opined that the symptoms which the veteran reported 
experiencing in service were "classical symptoms" of a 
thyroid disorder.  The VA physician further opined that the 
thyroid disorder should have been diagnosed during service 
because the disorder was present during service.  No medical 
evidence refutes this medical opinion, which is favorable to 
the veteran's claim.  Accordingly, the Board concludes that 
the evidence supports the veteran's claim of service 
connection for a thyroid disorder, to include Graves' 
disease, and the claim should be granted.  



ORDER

Entitlement to service connection for a thyroid disorder, to 
include Graves' disease, is granted.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


